Citation Nr: 9927635	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-02 103	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to September 1983. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
September 1996 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado, which denied 
service connection for a heart condition, to include 
hypertension and chest pain; denied service connection for 
ulcers; denied service connection for tinnitus; and continued 
its prior evaluation of a zero percent disability rating for 
bilateral defective hearing.

Subsequent to the veteran's timely filing of the substantive 
appeal in the instant case, the RO granted service connection 
for tinnitus, rated as zero percent disabling, in December 
1997.  By its rating decision in October 1998, the RO 
increased the disability rating for tinnitus to ten percent.  
The veteran has not initiated an appeal to the October 1998 
decision increasing his evaluation for tinnitus, and thus 
that issue is not before the Board on the instant appeal.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the September 1996 decision, the RO also denied the 
veteran's claim of entitlement to service connection for 
ulcers.  In December 1996, the RO received the veteran's 
notice of disagreement with that decision.  The RO provided 
the veteran with a statement of the case in October 1998 
which informed the veteran that he was not entitled to 
service connection for ulcers because the service medical 
records had not established that he had been diagnosed or 
treated for ulcers during service.  The statement of the case 
also notified the veteran that he had 60 days from the date 
of said notification to file a substantive appeal on that 
issue.  A claimant's substantive appeal perfects the filing 
of the notice of disagreement and frames the issues to be 
considered by the Board.  Since his receipt of the statement 
of the case, the veteran has not submitted a substantive 
appeal regarding his claim of service connection for ulcers.  
Accordingly, the issue of service connection for ulcers has 
not been perfected for appellate review.  38 C.F.R. § 20.202 
(1998).

The veteran provided testimony at personal hearings held 
before the RO in January 1997 and before the undersigned 
Member of the Board in July 1999.  Transcripts of both 
hearings are of record.


FINDINGS OF FACT

1.  The available service medical records reflect that the 
veteran's diastolic blood pressure was mildly elevated on 
several occasions, but sustained high blood pressure was not 
documented and hypertension was not noted.

2.  The veteran was diagnosed as having severe essential 
hypertension with left ventricle atrophy several years after 
service.

3.  The veteran's spouse, a registered nurse, has provided a 
statement which tends to link the essential hypertension 
first diagnosed after service to "prolonged untreated high 
blood pressure while in the Army."


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
cardiovascular disorder, to include hypertension, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

A well-grounded service connection claim generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the asserted in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).

In addition to the general standard set forth in Caluza, 
chronicity and continuity standards can also establish a 
well-grounded claim.  Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Id.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  Because there 
is no duty to assist under 38 U.S.C. § 5107(a) absent the 
submission of a well-grounded claim, the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.  

Background.  Service medical records reflect that diastolic 
readings of 90 were recorded on several occasions, including 
readings of 120/90 in August 1981, 138/90 in April 1982, and 
130/90 in July 1983 (the last reading recorded in the 
available service medical records).  A diastolic blood 
pressure of 90 or greater is indicative of mild hypertension.  
However, the service medical records also include many 
diastolic readings below 90.  

Blood pressure readings obtained after the veteran's 
discharge from service include a reading taken during a 
December 1985 VA examination that shows his blood pressure 
was 140/90 bilaterally.  A reading taken by a private 
physician in August 1991 revealed a blood pressure of 142/80, 
and a September 1991 reading showed that the veteran's blood 
pressure was 147/85.  In March 1993 the veteran presented to 
a private hospital's emergency room with complaints of 
substernal chest pressure and shortness of breath which had 
been present for the previous two days.  Various blood 
pressure readings taken in conjunction with the March 1993 
emergency room treatment were 143/82, 147/100, 150/60, 
151/66, and 164/108.  In December 1994 a private physician 
took a reading that showed the veteran's blood pressure was 
205/105.  Diagnosis was "hypertension with history."  
During an August 1996 VA examination the veteran's blood 
pressure was 188/138 while standing, 190/140 while sitting, 
and 186/126 while lying down.  Diagnosis was severe essential 
hypertension with left ventricle atrophy.

In a January 1997 letter submitted in support of the 
veteran's claim, the veteran's spouse indicated that she is a 
practicing registered nurse.  She wrote that "while I have 
the ability to monitor and try to control some of the 
problems [the veteran] has faced, they are ongoing and began 
while he was in the Army."  She reported that that the 
veteran's heart condition has "deteriorated from the time he 
was in the Army through the present."  Specifically, the 
veteran's spouse reported that the veteran complained of 
chest pain each time he returned from "down range," and 
"would go to the Emergency Room at Fort Carson."  She 
reported further that "his blood pressures have been in the 
range of 290/90 and as high as 300/120," and that there was 
no improvement with dietary control or medication.  However, 
the veteran's spouse did not specifically note whether the 
blood pressure readings she reported in her letter were 
obtained during or after the veteran's service.  She also 
reported that the veteran has been tested for kidney damage, 
and that some blockage has been noted "due to prolonged 
untreated high blood pressure while in the Army."

The veteran testified in July 1999 that he was diagnosed with 
hypertension in September 1983, shortly before his release 
from service.  The veteran stated that he began to experience 
chest pain about the middle of 1981 and that he later experi-
enced severe headaches.  He testified that while his wife was 
a licensed practical nurse she took his blood pressure as 
part of her clinical training to become a registered nurse 
and that she told him he had high blood pressure.

Analysis.  Significantly, the Board finds that the veteran's 
spouse has been identified as a registered nurse, and as such 
she is qualified to provide competent evidence as to the 
veteran's blood pressure readings.  See Goss v. Brown, 9 Vet. 
App. 109 (1996) (treating nurse's statement enough to well 
ground claim where nurse participated in the treatment of the 
veteran for symptoms of frostbite); cf. Black v. Brown, 10 
Vet. App. 279 (1997). 

Based on the evidence outline above, the Board finds that the 
veteran's claim of entitlement to service connection for a 
cardiovascular disorder, to include hypertension, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
evidence of record includes service medical records and 
opinions provided by the veteran's spouse, a registered 
nurse, establishing that the veteran was observed with blood 
pressure readings indicative of chronic hypertension during 
service.  Also of record is medical evidence establishing a 
current diagnosis of severe essential hypertension.  Further, 
the veteran's spouse has provided competent opinion in her 
capacity as a registered nurse to the effect that the 
veteran's in-service heart condition, which she monitored, is 
related to the hypertension he has been diagnosed as having 
at the present.  Thus, the veteran has submitted a well-
grounded claim - a claim capable of "substantiation."  See 
Murphy, 1 Vet. App. at 81; Savage, supra.

However, adjudication of the veteran's claim of service 
connection does not end with the finding that the case is 
well-grounded.  In determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  Consideration must be given to factors such as 
interest, bias, or inconsistent statements, as well as the 
difficulties of remembering specific dates or events that 
happened long ago.

In the instant case, the Board notes that the service medical 
records do not contain a diagnosis of hypertension and that 
the recorded blood pressure readings during service do not 
show persistent elevated blood pressure readings.  However, 
it is recognized that intermittent elevation of blood 
pressure may be an early stage of later diagnosed essential 
hypertension.  The statement from the veteran's spouse, a 
registered nurse, is not sufficiently detailed to establish 
that the veteran had sustained high blood pressure readings 
during service.  Accordingly the Board concludes that 
additional development is necessary for a full and fair 
adjudication of the veteran's claim.


ORDER

The claim of entitlement to service connection for a 
cardiovascular disorder, to include hypertension, is well-
grounded.


REMAND

The Board recognizes that VA has a duty to assist the veteran 
in the development of facts pertinent to his well-grounded 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990).  Despite the veteran's testimony 
and the statement from his spouse, as well as the evidence 
obtained from the veteran's private physicians and the VA 
Medical Centers, the Board finds that the evidence currently 
of record is inadequate to fully and fairly adjudicate the 
veteran's claim.  Accordingly, the case is remanded for the 
following:

1.  The RO should request the veteran to 
provide a statement from his spouse 
setting forth in as much detail as 
possible her observations of the 
veteran's symptoms while he was in 
service which she felt were indicative of 
a cardiovascular disorder, to include 
hypertension.  Additionally, she should 
be requested to provide details as to her 
findings and treatment, if any, of the 
veteran's cardiovascular disorder during 
his period of service, to include the 
results of her blood pressure readings of 
the veteran.  The RO should also inform 
the veteran that any and all 
documentation that may still exist which 
might support the statements and opinions 
of his spouse, such as any records or 
documents that still exist which reflect 
the blood pressure readings she obtained 
from the veteran during his service, 
should be submitted in support of his 
claim.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether any 
additional development is required.  If 
the veteran's claim of entitlement to 
service connection for a cardiovascular 
disorder, to include hypertension, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The case should then be returned to the Board, if otherwise 
in order, for further appellate review.  The purpose of this 
remand is to obtain additional information and to ensure due 
process of law.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

